Title: From James Madison to John Lee, 1 May 1795
From: Madison, James
To: Lee, John


Dear SirOrange May 1st. 1795
On my arrival here about ten days ago I found your favor of Jany. 29. for which I am now to thank you. The one from me prior to that you acknowledge and which seems to have miscarried, requested such information as you have now been kind eno’ to give me. If on the further enquiry you propose to make[,] any new light should be thrown on the joint affairs of my late brother and myself, you will increase the obligation by a few lines on the subject. I inform’d you in a former letter, probably the one never recd. that a tract which I got the right for, from Majr. Cowherd, on Sandy, & which was still to be secured, would readily be allowed by me to be a joint interest; tho’ not perhaps strictly or legally so. I promised my brother one half of it in case he wd. have it surveyed & patented. Mr. Hubbard Taylor has been so obliging as to give attention to this matter and I hope will pursue it to a proper issue. I shall write to him soon. I shd. do it by this opportunity; but wish to see Majr. Cowherd, before I write. He will be probably be [sic] able to explain some particulars which have escaped my recollection. My last by Mr. Greenup gave you the news relating to the revolution in Holland, and the determination of the British Govt. to go on with the war. We have no later accts. yet from that Quarter. The Treaty made by Mr. Jay, remains a secret. Your friends, particularly our sister & family are well. We dined with her yesterday. I shall make my arrangements so as to prevent any diminution of the pleasure of seeing you in the fall, from a want of preparation to discharge my pecuniary duties to you. My best regards to Mrs. Lee & other friend⟨s.⟩ I am Dear Sir, very sincerely Yr. friend & Servt.
Js. Madison Jr.
